        Case 3:15-cv-00675-JBA Document 1963 Filed 05/12/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,
        Plaintiff,
        v.
  IFTIKAR AHMED,
        Defendant, and                  Civil No. 3:15cv675 (JBA)

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED May 12, 2021
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


           ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       Motions for reconsideration “shall not be routinely filed,” D. Conn. L. R. Civ. P. 7(c),

and may be granted only if the movant brings to the Court's attention "an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice." Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992). Defendant’s claim that he received funds “as the equivalent of

charity,” (Def.’s Mot. for Recon. [Doc. # 1932] at 1), is not new, just Defendant’s

reformulation of his prior statement “[f]or my services, they give me cash, [which] I spend

on [my] commute to work,” ([Doc. # 1795-3]). Defendant’s correction that he did not

receive “free” housing but paid a portion of his cash received for services ($270) for rent

does not alter the result. (Id.) His claim of manifest injustice ignores the Court’s

discrediting of Defendant’s self-serving representations. As Defendant does not identify a
        Case 3:15-cv-00675-JBA Document 1963 Filed 05/12/21 Page 2 of 2




change of law, new evidence, or a verifiable clear error or manifest injustice, his motion for

reconsideration [Doc. # 1932] is DENIED.



                                           IT IS SO ORDERED.

                                           ____________________/s/_______________________________

                                           Janet Bond Arterton, U.S.D.J.

                                Dated at New Haven, Connecticut this 12th day of May 2021.




                                              2
